El Juez Asociado Se. MacLeaey,
emitió la siguiente opi-nión del Tribunal.
La presente solicitud fué presentada por el detenido al Honorable Juez Presidénte, y el auto de habeas corpus fué expedido por él para ser visto ante la Corte en sesión, en el día 11 del corriente.
El peticionéirio alega que fué convicto del delito de agre-sión por la Corte Municipal de San Juan, en 10 de Octubre de 1904, y condenado á seis meses de Cárcel y al pago de doscientos dollars de multa, bajo el artículo 234 del Código Penal. José Y. Berrios, el Alcaide de la Cárcel de San Juan, en su informe, presenta el auto de prisión bajo el cual detiene al preso, cuyo auto dice que dicho preso había sido juzgado en la Corte Municipal de San Juan, en méritos de una acusación hecha contra el mismo, y declarado culpable de la ofensa de agresión; es decir, por violación del artículo 234 del Código Penal, y que á virtud de éste, el acusado fué con-denado á la Cárcel de Distrito de San Juan, por el término de seis meses, y al pago de doscientos dollars de multa y todas las costas del proceso. El peticionario, mediante su abogado defensor, alega que el artículo 234 del Código Penal fué abrogado por implicación, por la Ley de 10 de Marzo de 1904, defiiniendo y castigando acometimiento con circuns-tancias agravantes y acometimiento y agresión ’ con circuns-tancias agravantes, y para derogar la sección 237 del Código Penal, y que por consiguiente toda pena impuesta desde la fecha de la aprobación de dicha ley y fundada en la viola-ción del artículo 234, deberá considerarse ilegal; y él alega, además, que pasando por alto el error cometido por la Corte, y aplicando la ley que en realidad debería aplicarse al pre-sente caso, aún resultaría ilegal la pena, puesto que la ofensa se define como agresión, sin expresar que ésta fué con circun-cunstancias agravantes, que el castigo procedente debería *467determinarse según las disposiciones de la sección 5a. de la misma ley de 10 de Marzo de 1904; por cnya razón el abo-gado defensor alega qne la prisión qne snfre José González es ilegal, y qne debe ser excarcelado.
La Corte sentenciadora evidentemente ha ^pasado por alto ]a ley aprobada por la última Asamblea Legislativa, titu-lada “Ley para determinar y castigar acometimiento, aco-metimiento y agresión, acometimiento con circunstancias agravantes, y acometimiento y agresión co^ circunstancias agravantes y para derogar la sección 237 del Código Penal”. Esta Ley, por su sección 11, empezó á regir inmediatamente después de su aprobación; es decir, en el 10 de Marzo del presente año. Por la sección 10 de la misma, “toda Ley, Orden y Decreto ó parte de éstas,, que se opongan á esta Ley, quedan por la presente derogadas”. Por la sección 9 de esta Ley, la sección 237 del Código Penal queda expresamente derogada. Las secciones 234 y 235 del Código Penal, á la letra dicen así:
Sección 234. — Por agresión (battery) se entenderá el empleo voluntario é ilegal de fuerza ó violencia, contra la persona de un seme-jante. ’3
“Sección 235. — Toda agresión se castigará con multa máxima de mil dollars, ó Cárcel por un término máximo de seis meses, ó ambas penas, á discreción del Tribunal. 33 •
Estat. Revisados y Códigos de P. R., p 527.
La sección Ia. de la Ley de 10 Marzo próximo pasado, define acometimiento y agresión, y la sección 5a. lo castiga, haciendo la pena, cuando no aparejen circunstancias agra-vantes, multa que no bajará de uno, ni excederá de cincuenta dollars. Las citadas secciones de los Estatutos Revisados fueron claramente derogadas por' la última Ley.
También queda proveido, por la citada Ley, que acome-timiento y agresión se considera con circunstancias agra-vantes en diez distintas clases de casos, el tercero de los cuales *468es “cuando la persona que cometiere el lieclio entre en la morada de una familia particular y cometiere allí la falta de acometimiento y agresión’.
“En el presente caso el Fiscal trató de demostrar que este acometimiento y agresión se consideraría ¡agravante bajo este párrafo de la sección 6a., y con este propósito pre-sentó la demanda establecida ante F. del Valle Jr., el Juez Municipal, en la cual dice que González, el detenido, penetró en la habitados, de Peter Starn, agrediendo á Isidoro Ma-rrero, que se encontraba en dicho local. Si ó nó, la habita-ción de Peter Starn era la casa de una familia particular, no aparece de la demanda, ni así aparece de otra prueba alguna en este Tribunal, y aún en el caso de que la demanda pudiera introducirse con el objeto de contradecir ó explicar el auto de prisión y la sentencia en que se funda, no aparece nada suficientemente para que la ofensa se considere acometi-miento agravante, ó para que fuera considerado más que un simple acometimiento.
Por esta razón, la ofensa debía haberse castigado bajo la sección 5a. por una multa que no bajara de uno y que no excediera de cincuenta dollars. Según la sentencia de la Corte Municipal, el demandado fué declarado culpable de acometimiento y agresión, bajo la sección 234 del Código Penal y fué penado conforme á las disposiciones de la sec-ción 235. En la fecha en que se dictó esta sentencia, el día 10 de Octubre, hacía más de siete meses que las dos secciones citadas se derogaron, de lo cual, sin embargo, no parece ha-berse enterado el Juez Municipal; y habiéndose convicto el demandado bajo un estatuto derogado, y habiendo sido con-denado á una pena mayor que la que dispone la ley, debe considerarse éste como ilegalmente encarcelado.
Por estas razones el preso, José González (a) Monroy, queda por la presente absuelto y definitivamente en libertad,, y se le enviará á José V. Berrios, Alcaide de la Cárcel de *469San Juan, copia certificada de la presente sentencia dictada por esta Corte.

Con lugar.

Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Hernández, Figueras y Wolf.